DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/12/2021.
Claims 10 – 12, 22 – 24 have been cancelled. Claims 25 – 26 are newly added.
Claims 1 – 9, 13 – 21, 25 – 26 are renumbered as 1 – 20 respectively.

Allowable Subject Matter
Claims 1 – 9, 13 – 21, 25 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 13, 25, a method, system of fingerprinting a file including the teaching of “generating, based on metadata of a file, a read profile associated with the file, the read profile comprising a nominal number of hash passes, wherein the nominal number of hash passes is at least two; generating a number of hashes according to the read profile, wherein the number of hashes is equal to the nominal number of hash passes; and generating a file fingerprint associated with the file, the file fingerprint comprising the generated number of hashes”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.

The following are some of the closest arts:
Bensberg et al (U.S. 2018/0336263 A1) discloses a method for generate a plurality of hash value based on database tables (See abstract). No fingerprinting was generated based on hash pass.
Carpentier et al (U.S. 7,415,731 B2) discloses a method for generating hashes for a descriptor file but no fingerprinting was generated based on hash pass.
Ioffe (U.S. 8,290,918 B1) discloses a method for “ generating the histogram comprises: creating the plurality of bins in the memory of the at least one computer system, wherein each of the plurality of bins is associated with (1) a particular hash function included in a set of hash functions; and (2) a particular output value for the particular hash function given an input comprising one of the randomized version of the media file; applying the set of hash functions to each randomized version of the media file; and determining the count of the randomized media versions of the media file for each defined bin, each count indicating a number of randomized versions that resulted in the particular output value from the particular hash function; generating the fingerprint for the media file based on the histogram; and storing the fingerprint to a computer-readable storage medium”. No fingerprinting was generated based on hash pass.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161